                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

TRISTATE BOLT COMPANY,                                )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             ) CAUSE NO. 1:18-cv-00212-TLS-SLC
                                                      )
WEST BEND MUTUAL INSURANCE                            )
COMPANY, et al.,                                      )
                                                      )
       Defendants.                                    )

                                    OPINION AND ORDER

       Before the Court is a motion to amend filed by Defendants on January 10, 2020, seeking

to file an amended answer in order to assert additional affirmative defenses. (ECF 37). Plaintiff

filed an objection and memorandum in response on January 16, 2020, asserting that the motion is

untimely and the amendment would result in prejudice to Plaintiff. (ECF 38, 39). Defendants

did not file a reply brief, and their time to do so has now passed. N.D. Ind. L.R. 7-1(d)(3)(B).

Thus, the motion is ripe for ruling. For the following reasons, the motion to amend will be

DENIED.

                            A. Factual and Procedural Background

       Plaintiff filed this breach of contract case in Allen Superior Court on June 15, 2018, and

Defendants removed it to this Court shortly thereafter on the basis of diversity jurisdiction.

(ECF 1, 6). On August 7, 2018, the Court held a preliminary pretrial conference, setting the

following deadlines in accordance with Federal Rule of Civil Procedure 16(b): June 10, 2019,

for the completion of all discovery; October 15, 2018, for Plaintiff to seek leave to amend its

pleadings; and November 1, 2018, for Defendants to seek leave to amend their pleadings. (ECF

12, 13). On September 4, 2018, Defendants filed their answer, raising two affirmative
defenses—lack of privity of contract as to one Defendant, and that the loss was barred by the

express terms of the insurance policy as to the other Defendant. (ECF 14).

       On March 19, 2019, upon stipulated motion by the parties, the Court extended the

discovery deadline to September 15, 2019, and the expert witness disclosure deadline to June 17,

2019, for Plaintiff, and July 29, 2019, for Defendants. (ECF 22, 23). And on September 12,

2019, again upon stipulated motion by the parties, the Court further extended the discovery

deadline to March 30, 2020, and the expert witness disclosure deadline to December 1, 2019, for

Plaintiff, and January 17, 2020, for Defendants. (ECF 34, 35).

       On January 10, 2020, approximately fourteen months after the applicable deadline,

Defendants filed the instant motion to amend, seeking to amend their answer to add thirteen

more affirmative defenses, including, among others, failure to mitigate damages, comparative

fault, negligence of Plaintiff, assumption of the risk, and failure to comply with the terms of the

policy. (AR 37).

                                      B. Standard of Review

       When a motion to amend is filed after the Rule 16 deadline to do so has passed, the Court

is “entitled to apply the heightened good-cause standard of [Federal Rule of Civil Procedure]

16(b)(4) before considering whether the requirements of [Federal Rule of Civil Procedure]

15(a)(2) [are] satisfied.” Adams v. City of Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014)

(quoting Alioto v. Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011)). “Rule 16(b)’s ‘good

cause’ standard primarily considers the diligence of the party seeking amendment.” Trustmark

Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005) (citation omitted)

(upholding a denial of a motion for leave to amend nine months after the deadline to amend had


                                                 2
passed).

       Pursuant to Rule 15, when a party can no longer amend the pleadings as a matter of right,

a party must seek the court’s leave or the written consent of the opposing party. While “leave is

to be freely given when justice so requires,” Fed. R. Civ. P. 15, “the decision as to whether to

grant a motion to amend a complaint is entrusted to the sound discretion of the trial court,”

Cohen v. Ill. Inst. of Tech., 581 F.2d 658, 661 (7th Cir. 1978) (collecting cases). Further, leave

to amend is “inappropriate where there is undue delay, bad faith, dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, or futility of the

amendment.” Perrian v. O’Grady, 958 F.2d 192, 194 (7th Cir. 1992) (citing Villa v. City of Chi.,

924 F.2d 629, 632 (7th Cir. 1991)).

       “Undue prejudice occurs when the amendment ‘brings entirely new and separate claims,

adds new parties, or at least entails more than an alternative claim or a change in the allegations

of the complaint’ and when the additional discovery is expensive and time-consuming.” In re

Ameritech Corp., 188 F.R.D. 280, 283 (N.D. Ill. 2015) (quoting A. Cherney Disposal Co. v. Chi.

& Suburban Refuse Disposal Corp., 68 F.R.D. 383, 385 (N.D. Ill. 1975)). As such, the Court

must balance the hardship to the moving party if the motion is denied, the reasons the moving

party failed to include the new party in the initial pleading, and the supposed injustice to the

nonmoving party should the motion be granted. Id. (citing 6 Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1487 (2d ed. 1990)).

                                           C. Discussion

       As stated above, Defendants’ motion was filed approximately fourteen months after the


                                                  3
applicable deadline to seek leave to amend their pleadings. Thus, Defendants must establish

“good cause” for their untimely motion. Fed. R. Civ. P. 16(b)(4). Defendants, however, do not

even attempt to show good cause for their untimeliness. Rather, in their cursory motion, they

merely state that they “seek leave” to file their amended answer. (ECF 37 at 2). Consequently,

Defendants’ motion does not pass scrutiny under Rule 16(b)(4), which dooms the motion at the

outset. See, e.g., Sulkoff v. United States, No. IP 01-1341-C-T/L, 2003 WL 1903349 (S.D. Ind.

Jan. 29, 2003) (denying the defendant’s motion to amend its affirmative defenses (other than a

defense relating to lack of subject matter jurisdiction, which is an issue that can be raised at any

time) where defendant failed to show good cause for the untimely filing).

        Nor would the proposed amendment surpass scrutiny under Rule 15. Clearly there is

“undue delay” by Defendants in seeking the amendment, as they do not explain why they did not

file these affirmative defenses with their original answer and why they did not seek leave prior to

the applicable deadline. Defendants also fail to describe any hardship they will face if the

motion is denied. Furthermore, allowing these thirteen additional affirmative defenses now on

the eve of the close of discovery would likely result in extension of the discovery period,

supplements to the expert witness disclosures, delay the resolution of the case, and more expense

for all parties. As such, allowing the untimely amendment would prejudice Plaintiff. See Hukic

v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[D]istrict courts have broad

discretion to deny leave to amend where there is undue delay [or] . . . undue prejudice to the

[non-movant] . . . .”).

        Therefore, because Defendants failed to establish good cause for their untimely filing

under Rule 16(b)(4), and because they unduly delayed in seeking the amendment and allowing


                                                  4
the amendment would result in prejudice to Plaintiff, the motion to amend answer to assert

additional affirmative defenses (ECF 37) will be DENIED.

                                        D. Conclusion

       For the foregoing reasons, Defendants’ Motion for Leave to File Their Amended

Affirmative Defenses (ECF 37) is DENIED.

       SO ORDERED.

       Entered this 31st day of January 2020.

                                                    /s Susan Collins
                                                    Susan Collins
                                                    United States Magistrate Judge




                                                5
